Citation Nr: 0513395	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  02-04 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1963 to December 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Portland, Oregon, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which held that the veteran's claim, which had been 
denied by the Board in August 1998, had been reopened by new 
and material evidence, but denied entitlement to service 
connection.

In this regard, the Board notes that, in accordance with the 
United States Court of Appeals for Veterans Claims (the 
Court) ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim. See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

Therefore, regardless of the RO's action or whether the RO 
based its determination on that issue, the Board must 
initially address the question of whether "new and material" 
evidence has been presented sufficient to reopen the claim of 
service connection.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2004).

The veteran provided testimony before s Veterans Law Judge in 
March 2004; a transcript is of record.

The case was remanded by the Board in August 2004.


FINDINGS OF FACT

1.  In 1998, the Board held that a back disorder including 
arthritis was not the result of service.    

2.  Additional evidence, including documentation and 
testimony providing clarification of the circumstances of 
before, during and since service and additional clinical 
assessments and opinions, which has been submitted since the 
Board's 1998 decision, bears directly and substantially on 
the specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  Credible evidence and medical opinion sustains that any 
preexisting back problem the veteran may have exhibited was 
aggravated in and/or as a result of his active service; and 
that any current back problems are reasonably the result of 
service.   

CONCLUSIONS OF LAW

1.  The 1998 Board decision which held that service 
connection was not warranted for a back disorder was final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (2004).

2.  The evidence received since the 1998 Board decision is 
new and material, and the claim is reopened.  38 U.S.C.A. § 
5108, 7104 (West 1991 & Supp. 2003); 38 C.F.R. § 3.156(a) 
(2004).

3.  Any preexisting back disability was aggravated in and/or 
as a result of active service.  38 U.S.C.A. §§ 1101, 1110, 
1153, 5103, 5107 (West 1991 & Supp. 2003); 38 C.F.R. 
§§ 3.102, 3.303. 3.304, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  In this case, and given the nature of 
the action taken by the Board herein, it can be stipulated 
that all aspects of the new guidelines have been 
satisfactorily addressed and that the veteran is in no way 
prejudiced by the Board's taking final action at this time 
without further development or other actions.


New and Material
Criteria

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  
Additionally, pursuant to 38 U.S.C.A. § 7105(c), a decision 
by the RO may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  The exception to these rules is described under 
38 U.S.C.A. § 5108, which provides that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, [VA] shall reopen the claim 
and review the former disposition of the claim."  Therefore, 
once a Board decision has been issued and once a rating 
decision becomes final, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b); 7105(c); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

Factual Background and Analysis

Extensive service and post service clinical information and 
other data are of record.  Some of this data was of record at 
the time of the Board decision in April 1998, to include what 
the Board felt was a lack of documentation of evidence of 
acquisition of any arthritis involving the back as a result 
of service.  It should be noted that the issue of aggravation 
of a congenital disability was not really then addressed. 

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of the claim.  See Evans, op. cit.  The evidence received 
subsequent to the last final decision is presumed credible 
for purposes of reopening the claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  See Duran v. Brown, 7 Vet. App. 216, 
220 (1995); Justice v. Principi, 3 Vet. App. 510, 513 (1992); 
and Robinette v. Brown, 8 Vet. App. 68, 75-76 (1995).

In this case, since the 1998 Board decision, the veteran has 
submitted additional statements with regard to his pre-
service, in-service and post-service orthopedic symptoms and 
problems, and collateral evidence including clarification of 
clinical evidence already of record.  Also submitted were 
additional clinical evaluations and medical opinions.  Much 
of the additional evidence is of such nature that it bears 
directly on the issue of whether the veteran was shown in and 
as a result of service to have any identifiable increase in 
pathology and whether or not this was reflection of in-
service aggravation of any pre-service symptoms.  

Thus, without entering any discussion of substantive veracity 
as may relate to the merits of the case, the recently 
acquired evidence is presumed to be credible for the purposes 
of reopening the claim.  New and material evidence having 
been submitted, the claim is reopened.

The Board further finds that all required development of the 
evidence has taken place, and that the duty to assist the 
veteran, to include a clear understanding on the part of all 
participants as to who is responsible for which data, has 
been met under regulatory and juridical guidelines.  Finally, 
with the duty to assist and notify having been satisfied, the 
substantive merits of the claim may be evaluated. 

Service Connection
Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2003).  If a 
chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2003); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

In any event, in adjudicating a claim for service connection, 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2004).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2004). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 38 
C.F.R. § 3.304 (2004).

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306 (2004), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A pre-existing injury or disease will be considered to be 
aggravated by service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase was due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2004).  If a disability is found to have 
preexisted service, then service connection may be predicated 
only upon a finding of aggravation during service. Paulson v. 
Brown, 7 Vet. App. 466, 468 (1995).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (2003); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).

Notwithstanding the foregoing, congenital or developmental 
defects are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. § 3.303(c), 4.9 (2004); see 
also Winn v. Brown, 8 Vet. App. 510, 516 (1996). 

However, see VAOPGCPREC 82-90 (July 18, 1990) (in which the 
VA Office of General Counsel held that service connection may 
be granted for a congenital disorder on the basis of in-
service aggravation).  See VAOPGCPREC 82- 90, 55 Fed. Reg. 
45,711 (1990) [a reissue of General Counsel opinion 01-85 
(March 5, 1985)] which in essence held that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexist 
claimants' military service.  The opinion went on to hold, 
however, that service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  See also Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514- 15 (1993).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b); Verdon v. Brown, 8 Vet. App. 529 
(1996).  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).

In the most recent Court opinion and associated final rule 
relating to 38 C.F.R. §  3.304, effective May 5, 2005, [and 
applying to all claims which were pending on or filed after 
May 4, 2005], the regulation governing the presumption of 
soundness and aggravation is revised and amended to conform 
to the Federal Circuit Court in Wagner v. Principi, No. 02-
7347 (Fed. Cir. June 1, 2004), to require that VA, rather 
than the veteran bears the burden or proving that the 
disability at issue preexisted entrance into service and that 
the disability was not aggravated by service before the 
presumption of soundness on entrance onto active duty may be 
rebutted.  

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2004); see also Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

The veteran reported that he had a history of a back problem 
on an October 1963 medical history obtained upon entrance 
into active service.  He answered "no" to a history of 
arthritis.  A medical examination conducted at that time was 
negative for a back disability or arthritis.

The veteran was seen on numerous occasions in service for 
complaints of mid and lower back pain.  Some of these 
complaints occurred after lifting incidents.  These clinical 
records are in the file.  [The veteran has recently submitted 
additional copies of these same records].

Clinical documentation from October 1964 records a 7-8 year 
history of back pain, which had been worse for the past 7 
weeks.  He reportedly had been treated by a chiropractor 
prior to service.  

X-ray studies of the dorsal spine in October 1964 showed old 
juvenile epiphysitis and kyphosis.  The lumbar spine was 
normal.  The assessments in service included juvenile 
epiphysitis, juvenile kyphosis with residual symptoms, 
lumbosacral strain, and lumbosacral discomfort.  There were 
no findings of arthritis of the back or hips.

On the examination at separation in November 1965, the 
veteran's spine was normal, as were the lower extremities. A 
medical history obtained at this time was also negative, and 
the veteran answered "no" for a history of arthritis or 
rheumatism, lameness, or bone, joint, or other deformity.

While the veteran has indicated that he was seen for back 
problems soon after service, the currently available post 
service medical records are negative for treatment of a back 
disability until February 1988.  These records show that the 
veteran had begun to receive treatment in January 1987 for a 
herniated nucleus pulposus at L4 to L5, and cervical 
discogenic disease most affecting C5 to C7 with spondylitic 
changes.  

Additional private treatment and private hospitalization 
records indicate that the veteran continued to be seen for 
back complaints.  He underwent anterior cervical diskectomy 
and fusion at C5 to C6 and C6 to C7 in March 1988. 

October 1988 X-ray studies revealed narrowing at L4 to L5 and 
L5 to S1, with anterior spur formation, modest hypertrophic 
change and partial sacralization. 

January 1991 records include diagnoses of cervical 
spondylosis and stenosis with primarily appendicular 
symptoms.  He underwent a decompressive cervical laminectomy 
at that time. 

The veteran was given a VA examination in February 1991.  
Diagnoses included degenerative joint disease, degenerative 
disc disease of the cervical spine and lumbosacral spine.   
X-ray studies of the lumbar spine and cervical spine 
confirmed degenerative changes.

VA treatment records dated from December 1991 to March 1993 
are of record.  The January 1993 records state that the 
veteran had incurred a cervical spine injury, and had 
received workers' compensation. 

The February 1993 records contain a diagnosis of degenerative 
joint disease of the cervical spine and lumbar spine. 

The veteran testified at a hearing at the RO in September 
1994, saying that he currently had arthritis.  He had been 
treated by a private chiropractor during service, but these 
records were no longer available. 

The veteran appeared at hearings before Veterans Law Judges 
in April 1998 and again in March 2004.  He testified that he 
had been treated for a lifting injury to the lumbar spine on 
occasion during service.  He said he had been informed he had 
a muscle strain and that a disc was herniated.  He said he 
had also been diagnosed with juvenile kyphosis during 
service.  His wife testified that the veteran had not 
sustained any additional injuries during their marriage, but 
that he had often been in pain.  

Several volumes of post-service clinical information are of 
record from both private and VA sources.  On many occasions, 
the veteran has reported that he had significant back pain 
only since military service.  He has now developed widespread 
degenerative changes and multiple back complaints are of 
record.

An opinion is of record, dated in 1998, from the VA facility 
in Oregon following the veteran's initial visit in December 
1992 when he complained of back pain.  The veteran said that 
this condition had started on military duty and was 
exacerbated as a result thereof.  He noted that he had been 
lifting and unloading heavy freight from a 2 1/2 ton truck.  
Since then, he had had intermittent back problems which had 
deteriorated into radiation and other symptoms.  He had had 
surgery.  The statement was provided for the purpose of 
supporting the evidence in his military records that 
indicated he had had back pain and was put on a permanent 
physical profile as a result.

A statement is of record from KVP, M.D., of a private 
neurosurgical group, dated in April 2000 as follows:

(The veteran's) back problems started in 
the military and over the years 
progressed to the point that he needed 
surgical intervention now.  His 
degenerative disease was most likely 
accelerated by the original injuries.  
(emphasis added)

A signed statement is also of record from the VA facility in 
Oregon, dated in April 2000 to the effect that:

(The veteran's) back condition started 
during his military service.  It was 
exacerbated by lifting and unloading 
heavy freight from 2x1/2 ton trucks.  His 
back pain during active duty was an early 
manifestation of his current back 
disability.  (emphasis added).

After VA examination in August 2000, the medical examiner 
stated that there was no "conclusive" evidence to link the 
lumbar spine problems to service or to aggravation in service 
of preexisting problems.  

Another VA examination was undertaken in February 2002.  The 
examiner opined that while the veteran had had back symptoms 
in service and was treated therefor, it was at least a year 
after service before treatment was given for his low back, 
and based on the given history, it would be difficult to 
"stretch" into service connection given that history.

Analysis

A review of the clinical information in this case sustains 
that the veteran did have a developmental kyphosis problem 
which probably, by its very nature, pre-existed service.  He 
may well have had some back complaints in association 
therewith prior to entry, and he has acknowledged that he saw 
a chiropractor at that time.  

However, he was not having back trouble at entrance.  And 
there was no evidence of pre-service lumbosacral strain or 
arthritis.

Moreover, his service records are replete with complaints of 
low back problems, some of which occurred following lifting 
incidents in which he may well have experienced injury.  He 
was not just treated once or twice, but habitually and 
repeatedly in service.  

The substantive nature of his care in service is also clearly 
reflective of a much more intense back problem than that 
which existed at entrance and/or for which he had had 
treatment prior thereto.  

More importantly, the evidence reasonably supports the 
contention that his recurrent inservice back trauma and 
disabilities caused inservice aggravation of the preexisting 
problem as well as, in all probably, frank additional back 
disability.

In any event, there is more than adequate medical opinion of 
record to support the conclusion that a doubt has been raised 
as to whether any preexisting back problem was aggravated in 
service, and/or that he acquired additional back disability 
as a result of service.  

The standard for such opinions is not that they be 
conclusive, as one VA physician said his opinion was not, but 
that there be some tangible reasonable probability, i.e., 
that it is more likely than not.  

In that regard, there are several unambiguous and entirely 
explicit affirmative medical opinions to that end.  The Board 
is constrained from contradicting such medical experts absent 
a definitive and responsible reason for doing so.

A doubt is raised which must be resolved in his favor.  
Service connection is warranted for the veteran's low back 
disability including arthritis as either having been incurred 
in and/or aggravated by service.   





ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for a 
back disorder; service connection for a low back disorder 
including arthritis is granted. 



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


